DETAILED ACTION
This Office Action is in response to the Application filed on 17 March 2021.
Claims 1-20 are presented for examination.
Claims 5 and 16 are amended.
Claims 21-23 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al (US 2015/0078279 A1), hereinafter Ko.
Regarding Claim 1, Ko discloses an apparatus for a user equipment (UE) configured for multi-antenna communication (see Figure 7 and paragraph 212; an apparatus for a user equipment (UE)/(UE B) configured for multi-antenna communication/multi-antenna communication as shown in Figure 7), the apparatus comprising: 
a memory interface (see Figure 7 and paragraph 209; a memory interface/(UE B) contains a memory) to send or receive (see Figure 7 and paragraph 209; to send/UE A transmits data to UE B), to or from a memory device (see Figure 7 and paragraph 209; to or from a memory device/UE B contains a memory device that sends and receives), communication data associated with a plurality of packets communicated using device to device (D2D) communication (see Figure 7 and paragraph 209; communication data/data associated with a plurality of packets/data communicated/transmits using device to device (D2D)/D2D communication/A-to-B link); and 
a processor (see Figure 7 and paragraph 209; a processor/(UE B) contains a processor) to: 
estimate (see Figure 7 and paragraph 212; estimate/acquiring), based on the communication data and without using a dedicated reference signal for the D2D communication (see paragraph 212; based on the communication data/data and without using a dedicated reference signal for the D2D communication/from a DM RS  Note: The Examiner interprets DMRS is not a dedicated reference signal), at least one of a rank indicator and a channel quality indicator for the D2D communication (see Figure 7 and paragraph 212; at least one of a rank indicator/(rank indicator (RI)) and a channel quality indicator/CQI for the D2D/D2D communication/A-to-B link); and 
encode a feedback message to one or more transmitters participating in the D2D communication (see Figure 12 and paragraphs 366 and 645-646; encode/encoded a feedback message/(D2D-CSI) to one or more transmitters/(transmitting UE) participating in the D2D/D2D communication), the feedback message indicating at least one of the rank indicator and the channel quality indicator (see Figure 12 and paragraphs 366 and 645-646; the feedback message/(CSI feedback) indicating at least one of the rank indicator/(rank indicator (RI)) and the channel quality indicator/CQI).
Regarding Claim 3, Ko discloses the apparatus, wherein the communication data comprises hybrid automatic repeat request (HARQ) information include acknowledgment (ACK) responses and negative acknowledgment (NACK) responses associated with the plurality of packets (see paragraphs 13, 15-16 and 200; wherein the communication data/data comprises hybrid automatic repeat request (HARQ) information include acknowledgment (ACK)/ACK responses and negative acknowledgment (NACK)/NACK responses associated with the plurality of packets/data).
Regarding Claim 13, Ko discloses a non-transitory computer-readable medium, the computer readable storage medium including instructions that when executed by a baseband processor of a vehicle-to-everything (V2X) device, cause the baseband processor to:
estimate (see Figure 7 and paragraph 212; estimate/acquiring), based on communication data associated with a plurality of packets communicated using device to device (D2D) communication (see Figure 7 and paragraph 212; based on communication data/data associated with a plurality of packets/data communicated using device to device (D2D)/D2D communication/A-to-B link) and without using a dedicated reference signal for the D2D communication (see paragraph 212; and without using a dedicated reference signal for the D2D communication/from a DM RS  Note: The Examiner interprets DMRS is not a dedicated reference signal), at least one of a rank indicator and a channel quality indicator for the D2D communication (see Figure 7 and paragraph 212; at least one of a rank indicator/(rank indicator (RI)) and a channel quality indicator/CQI for the D2D/D2D communication/A-to-B link); and 
encode a feedback message to one or more transmitters participating in the D2D communication (see Figure 12 and paragraphs 366 and 645-646; encode/encoded a feedback message/(D2D-CSI) to one or more transmitters/(transmitting UE) participating in the D2D/D2D communication), the feedback message indicating at least one of the rank indicator and the channel quality indicator (see Figure 12 and paragraphs 366 and 645-646; the feedback message/(CSI feedback) indicating at least one of the rank indicator/(rank indicator (RI)) and the channel quality indicator/CQI).
Regarding Claim 14, Ko discloses the computer-readable storage medium, wherein the communication data comprises hybrid automatic repeat request (HARQ) information include acknowledgment (ACK) responses and negative acknowledgment (NACK) responses associated with the plurality of packets communicated (see paragraphs 13, 15-16 and 200; wherein the communication data/data comprises hybrid automatic repeat request (HARQ) information include acknowledgment (ACK)/ACK responses and negative acknowledgment (NACK)/NACK responses associated with the plurality of packets/data communicated/transmits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kim et al (US 2018/0234967 A1), hereinafter Kim.

Regarding Claim 2, Although Ko discloses the apparatus as set forth above,
Ko does not explicitly disclose “wherein the UE is configured as at least one of a transmitter (Tx) and a receiver (Rx) for vehicle-to-everything (V2X) communication”.
However, Kim discloses the apparatus, wherein the UE is configured as at least one of a transmitter (Tx) and a receiver (Rx) for vehicle-to-everything (V2X) communication (see paragraphs 9 and 13; wherein the UE/UE is configured as at least one of a transmitter (Tx)/(transmitting a signal) and a receiver (Rx)/(receiving a signal) for vehicle-to-everything (V2X)/V2X communication).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE is configured as at least one of a transmitter (Tx) and a receiver (Rx) for vehicle-to-everything (V2X) communication” as taught by Kim in the system of Ko to increase service availability (see page 1, paragraph 6, line 8 of Kim).

Claim(s) 4-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Huang et al (US 2015/0029952 A1), hereinafter Huang.

Regarding Claim 4, Although Ko discloses the apparatus as set forth above,
Ko does not explicitly disclose “for a selected modulation-code scheme, monitor the ACK responses and the NACK responses” or “if the NACK responses increase over a period of time, adjust the modulation- coding scheme to reduce a number of bits per symbol” or “if the NACK responses decrease or are below a threshold number over the period of time, adjust the modulation-coding scheme to increase the number of bits per symbol” or “encode the feedback message to include an indication of an adjustment of the modulation-coding scheme”.
However, Huang discloses the apparatus, wherein the processor is further configured to: 
for a selected modulation-code scheme (see Figure 4, block 402 and paragraph 37; for a selected/selecting modulation-code scheme/MCS level), monitor the ACK responses and the NACK responses (see Figure 4, block 410 and 418 and paragraphs 41 and 43; monitor/track the ACK responses/(ACK signal) and the NACK responses/NACK signal); 
if the NACK responses increase over a period of time (see paragraph 48; if the NACK responses/(NACK signal) increase/(reaching the preset threshold) over a period of time/predefined period), adjust the modulation-coding scheme to reduce a number of bits per symbol (see paragraph 48; adjust/decrease the modulation-coding scheme/MCS to reduce a number of bits per symbol/decrease the MCS to a lower level); 
if the NACK responses decrease or are below a threshold number over the period of time (see paragraph 47; if the NACK responses/(NACK signal) decrease/(dropping below the preset threshold) or are below/below a threshold number over the period of time/predefined period), adjust the modulation-coding scheme to increase the number of bits per symbol (see paragraph 47; adjust/increase the modulation-coding scheme/MCS to increase/increase the number of bits per symbol/increase MCS to a higher level); and 
encode the feedback message to include an indication of an adjustment of the modulation-coding scheme (see paragraphs 47-18 and 57; encode/encode the feedback message/NACK to include an indication of an adjustment/adjusting of the modulation-coding scheme/MCS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “for a selected modulation-code scheme, monitor the ACK responses and the NACK responses” or “if the NACK responses increase over a period of time, adjust the modulation- coding scheme to reduce a number of bits per symbol” or “if the NACK responses decrease or are below a threshold number over the period of time, adjust the modulation-coding scheme to increase the number of bits per symbol” or “encode the feedback message to include an indication of an adjustment of the modulation-coding scheme” as taught by Huang in the system of Ko to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).
Regarding Claim 5, Although Ko discloses the apparatus as set forth above,
Ko does not explicitly disclose “wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses”.
However, Huang discloses the apparatus, wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses (see Figure 4, block 414 and paragraph 6 and 46; wherein to adjust/adjusting the modulation-coding scheme/MCS comprises only adjusting/adjusting the modulation-coding scheme/MCS every X/(1 or more) number of received/received ACK/NACK responses/ACK signals and/or NACK signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses” as taught by Huang in the system of Ko to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).
Regarding Claim 6, Ko discloses the apparatus, wherein the communication data comprises information associated with demodulation of the plurality of packets received at the UE using the D2D communication over a period of time (see paragraph 212; wherein the communication data/data comprises information/data associated with the plurality of packets received at the UE/(UE B) using the D2D/D2D communication/A-to-B link).
Although Ko discloses wherein the communication data comprises information associated with the plurality of packets received at the UE using the D2D communication as set forth above,
Ko does not explicitly disclose the communication data comprises “demodulation information” associated with “demodulation” of the plurality of packets received at the UE using the D2D communication over a period of time”.
However, Huang discloses the apparatus, wherein the communication data comprises demodulation information associated with demodulation of the plurality of packets received at the UE over a period of time (see paragraph 6, 19, 28 and 37; wherein the communication data/data comprises demodulation/demodulation information/information associated with demodulation/demodulation of the plurality of packets/data received/received at the UE over a period of time/period of time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication data comprises “demodulation information” associated with “demodulation” of the plurality of packets received at the UE using the D2D communication over a period of time as taught by Huang in the system of Ko to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).
Regarding Claim 7, Ko discloses the apparatus, wherein the demodulation information comprises a demodulation reference signal (DMRS) (see paragraph 212; wherein the demodulation/demodulation information comprises a demodulation reference signal (DMRS)/DM RS).
Regarding Claim 15, Although Ko discloses the computer-readable storage medium as set forth above,
Ko does not explicitly disclose “for a selected modulation-code scheme, monitor the ACK responses and the NACK responses” or “if the NACK responses increase over a period of time, adjust the modulation- coding scheme to reduce a number of bits per symbol” or “if the NACK responses decrease or are below a threshold number over the period of time, adjust the modulation-coding scheme to increase the number of bits per symbol” or “encode the feedback message to include an indication of an adjustment of the modulation-coding scheme”.
However, Huang discloses the computer-readable storage medium, wherein the instructions further configure the baseband processor to:
for a selected modulation-code scheme (see Figure 4, block 402 and paragraph 37; for a selected/selecting modulation-code scheme/MCS level), monitor the ACK responses and the NACK responses (see Figure 4, block 410 and 418 and paragraphs 41 and 43; monitor/track the ACK responses/(ACK signal) and the NACK responses/NACK signal); 
if the NACK responses increase over a period of time (see paragraph 48; if the NACK responses/(NACK signal) increase/(reaching the preset threshold) over a period of time/predefined period), adjust the modulation-coding scheme to reduce a number of bits per symbol (see paragraph 48; adjust/decrease the modulation-coding scheme/MCS to reduce a number of bits per symbol/decrease the MCS to a lower level); 
if the NACK responses decrease or are below a threshold number over the period of time (see paragraph 47; if the NACK responses/(NACK signal) decrease/(dropping below the preset threshold) or are below/below a threshold number over the period of time/predefined period), adjust the modulation-coding scheme to increase the number of bits per symbol (see paragraph 47; adjust/increase the modulation-coding scheme/MCS to increase/increase the number of bits per symbol/increase MCS to a higher level); and 
encode the feedback message to include an indication of an adjustment of the modulation-coding scheme (see paragraphs 47-18 and 57; encode/encode the feedback message/NACK to include an indication of an adjustment/adjusting of the modulation-coding scheme/MCS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “for a selected modulation-code scheme, monitor the ACK responses and the NACK responses” or “if the NACK responses increase over a period of time, adjust the modulation- coding scheme to reduce a number of bits per symbol” or “if the NACK responses decrease or are below a threshold number over the period of time, adjust the modulation-coding scheme to increase the number of bits per symbol” or “encode the feedback message to include an indication of an adjustment of the modulation-coding scheme” as taught by Huang in the system of Ko to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).
Regarding Claim 16, Although Ko discloses the computer-readable storage medium as set forth above,
Ko does not explicitly disclose “wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses”.
However, Huang discloses the computer-readable storage medium, wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses (see Figure 4, block 414 and paragraph 6 and 46; wherein to adjust/adjusting the modulation-coding scheme/MCS comprises only adjusting/adjusting the modulation-coding scheme/MCS every X/(1 or more) number of received/received ACK/NACK responses/ACK signals and/or NACK signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein to adjust the modulation-coding scheme comprises only adjusting the modulation-coding scheme every X number of received ACK/NACK responses” as taught by Huang in the system of Ko to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Huang and further in view of Vitthaladevuni et al (US 2018/0027437 A1), hereinafter Vitthaladevuni.

Regarding Claim 8, Although the combination of Ko and Huang discloses the apparatus as set forth above,
The combination of Ko and Huang does not explicitly disclose “determine an estimated channel based on the DMRS to demodulate the plurality of packets” or “calculate the channel quality indicator based on long term statistics of the estimated channel”.
However, Vitthaladevuni discloses the apparatus, wherein the processor is further configured to: 
determine an estimated channel based on the DMRS to demodulate the plurality of packets (see Figure 6 and paragraphs 97-98; determine an estimated/estimate channel/channel based on the DMRS/DMRS to demodulated/demodulate the plurality of packets/DL data); and 
calculate the channel quality indicator based on long term statistics of the estimated channel (see paragraph 98; calculate/calculate the channel quality indicator/CQI based on long term statistics/(multi-layer) of the estimated channel/channel estimation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine an estimated channel based on the DMRS to demodulate the plurality of packets” or “calculate the channel quality indicator based on long term statistics of the estimated channel” as taught by Vitthaladevuni in the combined system of Ko and Huang to enhance channel estimation in a wireless communication network (see paragraph 7, lines 2-3 of Vitthaladevuni).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kim and further in view of Huang.

Regarding Claim 17, Ko discloses the computer-readable storage medium, wherein the communication data comprises information associated with the plurality of packets received at the UE using the D2D communication (see paragraph 212; wherein the communication data/data comprises information/data associated with the plurality of packets received at the UE/(UE B) using the D2D/D2D communication/A-to-B link).
Although Ko discloses wherein the communication data comprises information associated with the plurality of packets received at the UE using the D2D communication as set forth above,
Ko does not explicitly disclose “received at the V2X over a period of time”.
However, Kim discloses the computer-readable storage medium, wherein the communication data comprises information associated with the plurality of packets received at the V2X device (see paragraphs 9 and 13; wherein the communication data/(V2X communication) comprises information/(V2X communication) associated with the plurality of packets/(V2X data signal) received/received at the V2X device/(user equipment for V2X) over a period of time/in a time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication data comprises “received at the V2X over a period of time” as taught by Kim in the system of Ko to increase service availability (see page 1, paragraph 6, line 8 of Kim).
Although the combination of Ko and Kim discloses the communication data comprises information associated with the plurality of packets received at the V2X device over a period of time as set forth above,
The combination of Ko and Kim does not explicitly disclose the communication data comprises “demodulation information” associated with “demodulation” of the plurality of packets received at the UE using the D2D communication over a period of time.
However, Huang discloses the apparatus, wherein the communication data comprises demodulation information associated with demodulation of the plurality of packets received at the UE over a period of time (see paragraph 6, 19, 28 and 37; wherein the communication data/data comprises demodulation/demodulation information/information associated with demodulation/demodulation of the plurality of packets/data received/received at the UE over a period of time/period of time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication data comprises “demodulation information” associated with “demodulation” of the plurality of packets received at the UE using the D2D communication over a period of time as taught by Huang in the combined system of Ko and Kim to self-adaptively improve the system stability (see page 1, paragraph 1 of Huang).
Regarding Claim 18, Ko discloses the apparatus, wherein the demodulation information comprises a demodulation reference signal (DMRS) (see paragraph 212; wherein the demodulation/demodulation information comprises a demodulation reference signal (DMRS)/DM RS).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kim and further in view of Huang and further in view of Vithaladevuni.

Regarding Claim 19, Although the combination of Ko, Kim and Huang discloses the computer-readable storage medium as set forth above,
The combination of Ko, Kim and Huang does not explicitly disclose “determine an estimated channel based on the DMRS to demodulate the plurality of packets” or “calculate the channel quality indicator based on long term statistics of the estimated channel”.
However, Vithaladevuni discloses the computer-readable storage medium, wherein the instructions further configure the baseband processor to: 
determine an estimated channel based on the DMRS to demodulate the plurality of packets (see Figure 6 and paragraphs 97-98; determine an estimated/estimate channel/channel based on the DMRS/DMRS to demodulated/demodulate the plurality of packets/DL data); and 
calculate the channel quality indicator based on long term statistics of the estimated channel (see paragraph 98; calculate/calculate the channel quality indicator/CQI based on long term statistics/(multi-layer) of the estimated channel/channel estimation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine an estimated channel based on the DMRS to demodulate the plurality of packets” or “calculate the channel quality indicator based on long term statistics of the estimated channel” as taught by Vitthaladevuni in the combined system of Ko, Kim and Huang o to enhance channel estimation in a wireless communication network (see paragraph 7, lines 2-3 of Vitthaladevuni).

Allowable Subject Matter
Claims 9-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lincoln et al (US 2019/0075430 A1) discloses D2D Communications In A Cellular Network.  Specifically, see Figure 4 and paragraphs 60-61.
Nammi et al (US 2019/0222255 A1) discloses Uplink Coverage for 5G Or Other Next Generation Network Using Multi-Slot Frequency Hopping.  Specifically, see paragraph 57.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469